DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2019-04-26. Claims 1-20 are pending. Claims 1, 9, 10, 16 is/are independent.
Priority papers submitted under 35 U.S.C. § 119(a)-(d) are acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2019-04-26 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 7:
Amend the claim to read, in part, as follows "pinning"

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.


Kim '383 in view of Cohen '700 
Kim '383 in view of Cohen '700 in view of Brinskelle '448
1
[Wingdings font/0xFC]

2
[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

8
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10
[Wingdings font/0xFC]

11
[Wingdings font/0xFC]

12
[Wingdings font/0xFC]

13

[Wingdings font/0xFC]
14

[Wingdings font/0xFC]
15
[Wingdings font/0xFC]

16
[Wingdings font/0xFC]

17
[Wingdings font/0xFC]

18
[Wingdings font/0xFC]

19
[Wingdings font/0xFC]

20
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 15-20 is/are rejected under 35 U.S.C. § 103  as being unpatentable over U.S. Publication 20170201383 to Kim (hereinafter "Kim '383") in view of U.S. Publication Cohen '700").  Kim '383 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).    Cohen '700 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Kim '383 discloses a device authentication method comprising connecting to a device through a network (end device 110 is authenticated via network [Kim '383 ¶ 0021, 0047, Fig. 1B])
Kim '383 discloses receiving, from the device, a certificate of the device comprising device binding information about the device (device sends certificate including device identifiers [Kim '383 ¶ 0079-0086, Fig. 6]; device identifiers [Kim '383 ¶ 0022, 0029, 0036])
Kim '383 does not disclose sending, to the device, a device management message for administration level authentication
However, Kim '383 discloses sending, to the device, a device management message for authentication (authentication request [Kim '383 ¶ 0038, 0079])
Kim '383 does not disclose receiving, from the device, device information about the device in response to the administration level authentication being successful
However, Kim '383 discloses receiving, from the device, device information about the device in response to the authentication being successful (authentication request [Kim '383 ¶ 0038, 0079]; device sends device information not via certificate [Kim '383 ¶ 0080, 0079-0086, Fig. 6])
Kim '383 discloses determining whether the certificate is valid based on the device binding information and the device information (matches certificate against the separate device identifiers [Kim '383 ¶ 0080-0081, 0079-0086, Fig. 6])
Kim '383 discloses establishing a protected communication session with the device in response to the certificate being determined to be valid (if certificate matches, establishes SSL/TLS session [Kim '383 ¶ 0037, 0076, 0080-0081, Fig. 6])
Further:
Cohen '700 discloses sending, to the device, a device management message for administration level authentication (if authenticated for managing device, collects configuration information [Cohen '700 ¶ 0034, 0077-0078, 0086, Fig. 5, Fig. 4]; owner/administrator authenticates [Cohen '700 ¶ 0034, 0030-0037, 0045-0048])
Cohen '700 discloses receiving, from the device, device information about the device in response to the administration level authentication being successful (if authenticated for managing device, collects configuration information [Cohen '700 ¶ 0034, 0077-0078, 0086, Fig. 5, Fig. 4]; owner/administrator authenticates [Cohen '700 ¶ 0034, 0030-0037, 0045-0048])

sending, to the device, a device management message for administration level authentication
receiving, from the device, device information about the device in response to the administration level authentication being successful
A person having ordinary skill in the art would have been motivated to combine them at least because applying the authentication techniques of Kim '383 to administer the cameras of Cohen '700 would extend the reach of Kim '383 to cover additional devices and activities while simultaneously improving the security of the cameras of Cohen '700.  A person having ordinary skill in the art would have been further motivated to combine them at least because Cohen '700 teaches [Cohen '700 ¶ 0034, 0030-0037, 0045-0048, 0014, 0077, Fig. 4] modifying a device authentication system [Kim '383 ¶ 0079-0086, Fig. 6] such as that of Kim '383 to arrive at the claimed invention; because doing so constitutes use of a known technique (camera administration [Cohen '700 ¶ 0034, 0030-0037, 0045-0048, 0014, 0077, Fig. 4]) to improve similar devices and/or methods (device authentication system [Kim '383 ¶ 0079-0086, Fig. 6]) in the same way; because doing so constitutes applying a known technique (camera administration [Cohen '700 ¶ 0034, 0030-0037, 0045-0048, 0014, 0077, Fig. 4]) to known devices and/or methods  (device authentication system [Kim '383 ¶ 0079-0086, Fig. 6]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art 
Per claim 2 (dependent on claim 1):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kim '383 discloses the device information comprises identification information about the device for identifying the device from other devices (device sends certificate including device identifiers [Kim '383 ¶ 0079-0086, Fig. 6]; device identifiers [Kim '383 ¶ 0022, 0029, 0036])
Per claim 3 (dependent on claim 2):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Kim '383 discloses the device binding information represents that the certificate has been issued for the device identified by the device information (signature binds certificate to device [Kim '383 ¶ 0029, 0100]; device identifiers [Kim '383 ¶ 0022, 0029, 0036])
Per claim 4 (dependent on claim 3):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Kim '383 discloses the device information comprises at least a part of a Medium Access Control (MAC) address of a communication interface included in the device (cert contains MAC address of device [Kim '383 ¶ 0022])
Per claim 5 (dependent on claim 4):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Kim '383 discloses the device information comprises information about a component constituting the device (signature binds certificate to device [Kim '383 ¶ 0029, 0100]; device identifiers [Kim '383 ¶ 0022, 0029, 0036])
Per claim 6 (dependent on claim 4):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Kim '383 discloses the determining whether the certificate is valid comprises determining whether the device binding information comprises the device information and determining whether a digital signature of a certificate authority issuing the certificate is valid (signature binds certificate to device [Kim '383 ¶ 0029, 0100]; device identifiers [Kim '383 ¶ 0022, 0029, 0036]; matches certificate against the separate device identifiers [Kim '383 ¶ 0080-0081, 0079-0086, Fig. 6])
Per claim 7 (dependent on claim 6):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Kim '383 discloses the determining whether the certificate is valid comprises generating pinning information about the certificate received from the device and determining whether the generated pining information matches pre-stored pinning information about the device (generates, stores, and checks certificate-identifying information and/or hashed end entity identifier [Kim '383 ¶ 0087-0088, 0091, 0047, ])
Per claim 8 (dependent on claim 1):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kim '383 does not disclose comprising, in response to the administration level authentication being successful, receiving, from the device, system configuration information about the device
Further:
Cohen '700 discloses comprising, in response to the administration level authentication being successful, receiving, from the device, system configuration information about the device (if authenticated for managing device, collects configuration information [Cohen '700 ¶ 0034, 0077-0078, 0086, Fig. 5, Fig. 4])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kim '383 with the camera administration of Cohen '700 to arrive at an apparatus, method, and product including:
comprising, in response to the administration level authentication being successful, receiving, from the device, system configuration information about the device
Per claim 9 (independent):
Kim '383 does not disclose a camera authentication method
However, Kim '383 discloses a device authentication method (end device 110 is authenticated via network [Kim '383 ¶ 0021, 0047, Fig. 1B])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Further:
Cohen '700 discloses a camera authentication method (authenticates camera [Cohen '700 ¶ 0014, 0077, Fig. 4])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kim '383 with the camera administration of Cohen '700 to arrive at an apparatus, method, and product including:
a camera authentication method
Per claim 10 (independent):
Kim '383 does not disclose a management device for a camera
However, Kim '383 discloses a management device for a device  (end device 110 is authenticated via network [Kim '383 ¶ 0021, 0047, Fig. 1B])
Kim '383 discloses a storage configured to store device information about the camera (generates, stores, and checks certificate-identifying information and/or hashed end entity identifier [Kim '383 ¶ 0087-0088, 0091, 0047, ])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Further:
Cohen '700 discloses a management device for a camera (authenticates camera [Cohen '700 ¶ 0014, 0077, Fig. 4])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kim '383 with the camera administration of Cohen '700 to arrive at an apparatus, method, and product including:
a management device for a camera
Per claim 11 (dependent on claim 10):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 11):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 13):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
Kim '383 discloses the controller is further configured to control the communication interface establish the protected communication session via SSL (Secure Socket Layer) protocols in response to validating the certificate (if certificate matches, establishes SSL/TLS session [Kim '383 ¶ 0037, 0076, 0080-0081, Fig. 6])
Per claim 16 (independent):
Kim '383 does not disclose a camera
However, Kim '383 discloses a device (end device 110 is authenticated via network [Kim '383 ¶ 0021, 0047, Fig. 1B])
Kim '383 does not disclose an image sensor configured to capture image data
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Further:
Cohen '700 discloses a camera (authenticates camera [Cohen '700 ¶ 0014, 0077, Fig. 4])
Cohen '700 discloses an image sensor configured to capture image data (authenticates camera [Cohen '700 ¶ 0014, 0077, Fig. 4])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kim '383 with the camera administration of Cohen '700 to arrive at an apparatus, method, and product including:
a camera
an image sensor configured to capture image data
Per claim 17 (dependent on claim 16):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 17):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 18):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 16):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 13-14 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Kim '383 in view of Cohen '700 in view of U.S. Patent 10511448 to Brinskelle (hereinafter "Brinskelle '448").  Brinskelle '448 is prior art to the claims under 35 U.S.C. § 102(a)(2).

Per claim 13 (dependent on claim 12):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
Kim '383 does not disclose the certificate is expressed in a form of X.509v3, and wherein the device binding information is included in a SubjectPublickeyInfo field or an extension
However, Kim '383 discloses the certificate is expressed in a form of X.509, and wherein the device binding information is included in a field (X.509 cert includes "the public key of the end entity, a distinguished name associated with the end entity, a subject alternative name associated with end entity (e.g., including cryptographically-obscured identifiers), a set of attributes providing other information about the entity, and/or other information" [Kim '383 ¶ 0022-0025, 0028-0029, 0059, 0063])
Further:
Brinskelle '448 discloses the certificate is expressed in a form of X.509v3, and wherein the device binding information is included in a SubjectPublickeyInfo field or an extension field (stores binding info for node to be authenticated in SubjectPublickeyInfo field of X.509v3 certificate [Brinskelle '448 c. 4 l. 5-16, c. 3 l. 41-53, c. 7 l. 30-47])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kim '383 with the X.509v3 fields of Brinskelle '448 to arrive at an apparatus, method, and product including:
the certificate is expressed in a form of X.509v3, and wherein the device binding information is included in a SubjectPublickeyInfo field or an extension field
A person having ordinary skill in the art would have been motivated to combine them at least because applying the authentication techniques of Kim '383 to administer the X.509v3 fields of Brinskelle '448 would implement the authentication schema of Kim '383 using robust, secure, and widely adopted X.509v3 certificates.  A person having ordinary skill in the art would have been further motivated to combine them at least because Brinskelle '448 teaches [Brinskelle '448 c. 4 l. 5-16, c. 3 l. 41-53, c. 7 l. 30-47] modifying a device authentication system [Kim '383 ¶ 0079-0086, Fig. 6] such as that of Kim '383 to arrive at the claimed invention; because doing so constitutes use of a known technique (X.509v3 fields [Brinskelle '448 c. 4 l. 5-16, c. 3 l. 41-53, c. 7 l. 30-47]) to improve similar devices and/or methods (device authentication system [Kim '383 ¶ 0079-0086, Fig. 6]) in the same way; because doing so constitutes applying a 
Per claim 14 (dependent on claim 12):
Kim '383 in view of Cohen '700 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper et al, rfc5280 - Internet X.509 Public Key Infrastructure Certificate and Certificate Revocation List (CRL) Profile (IETF 2008-05) (hereinafter "rfc5280") teaches storing binding information in SubjectPublickeyInfo field of X.509v3 certificate [rfc5280 § 6.1.1]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494